Title: From James Madison to John Stevens, 17 November 1818
From: Madison, James
To: Stevens, John


Dear Sir
Montpellier (Virga) Nov. 17, 1818
I have received your letter of the 7th instant with the papers communicated along with it.
I am so much ⟨a⟩ friend to every improvement […] cheaper transportation ⟨that⟩ I have been always ⟨inclined?⟩ to think favorably ⟨of⟩ the railroad as […] better adapted to many situations at least, than the common turnpikes or canals. But I do not find myself sufficiently acquainted with its comparative merits to speak of them. I can only say therefore that I am glad to see your skilful attention turned to the subject; and wish that a fair experiment ⟨might?⟩ be made under circumstances free ⟨from?⟩ […]tical objections. Is it not possible to obtain […] information from the partial use made of that species of road in England & from what is taking place in Scotland toward substituting it for canal navigation? I do not possess myself the means for the enquiry, if there were not others more competent to do justice to it.
I regret that I am obliged to give so unsatisfactory an answer ⟨to your?⟩ letter. I hope you ⟨will⟩ believe me ⟨not⟩ the les⟨s⟩ ⟨sens?⟩ible of your merito⟨rious⟩ zeal in promoting objects of public utility, nor less sincere in assurances of my esteem & friendly respects.
James Madison
